Detailed Action 
1. 	This office action is in response to the communicated dated 08 April 2020 concerning application number 16/274,293 effectively filed on 13 February 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-12 are pending, of which claims 1, 3, 4, 7, 8, 9, 10 and 12 have been amended; and claims 1-12 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 08 April 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.  
	The Examiner has addressed the amended claims within the updated text below. 


Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claim(s) 1-2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Veenstra et al. (US 2019/0131742 A1).
Regarding claim 1, Veenstra teaches an electrocardiography, ECG, connector (The ECG connector [0017-0018, FIG. 7-8]) comprising: 
two lead wire terminals (connector 42 which has terminals or ports that are connected with the lead wires 43 [FIG. 7, 0097]), each for connection with a respective signal line of a respective lead wire ([FIG. 7]);
four measurement terminals (sensor-side connector 50 which contains the detection contacts or measurement terminals 34 / 37. These terminals are recognized as T1, T2, T3, T4, T5, T6, B7, B6, etc. [FIG. 8-9, 0112, 0118]), each for connection with a respective measurement line of a connection cable (each of the pins are connected with cable 32 [FIG. 9]);
four resistors (protection devices or elements such as resistors 33 [0030, 0098, FIG. 9]), each coupled with their first end to a respective measurement terminal (each resistor 33 has a first end facing the measurement terminal or detection contact 34 such as T1 , T2, T3, and T5 [FIG. 9]), wherein two resistors are coupled with their second end to a first lead wire terminal (protection elements such as the resistors can be placed along the lead wire 43 near the lead wire terminal of connector 42 [0097-0098, FIG. 7]) and the other two resistors are coupled with their second end to the second lead wire 
 four voltage clamping elements (sidactors 35 [FIG. 9, 0093]), each coupled with their first end to a respective measurement terminal (each sidactor 35 has a first end facing the measurement terminal T1, T2, T3, and T5 [FIG. 9]) and with their second end to a common coupling point (each sidactor has a second end facing the common coupling point or nodes located on the internal connection 301 [FIG. 9]).
an additional third lead wire terminal (connector 42 has a plurality of lead wire terminals or ports for the lead wires 43 [FIG. 7]);
an additional fifth measurement terminal (additional measurement terminals or detection contacts 34 / 37 such as T2, T3, T5, T6, and T7 [FIG. 6]); 
an additional fifth resistor (FIG. 7 and 9 show an example of an additional resistor for the leads. Furthermore, it is stated that the plurality of resistors can be used on a terminal [0030]); and
an additional fifth voltage clamping element having a first end coupled to the fifth measurement terminal and a second end coupled to the common coupling point (see the plurality of sidactors 35 on figures 6 and 9, which shows the sidactors 35 facing a respective measurement terminal such as T2, T3, T5, T7, B2, B3, B4, or B5 and the common coupling point which is indicated as the nodes located on the internal connection 301). 
Veenstra does not explicitly teach the additional fifth resistor having a first end coupled to the third lead wire terminal and a second end coupled to the fifth measurement terminal.  

Regarding claim 2, Veenstra teaches a shield terminal for connection with a shield of the connection cable (shield terminal T4 is in connection shield wire 39 [FIG. 6, 0098]), wherein the shield terminal is connected with the common coupling point (shield terminal T4 is connected with the common coupling point or node [FIG. 6]).
Regarding claim 4, Veenstra teaches wherein one or more of the four resistors includes two or more resistor elements coupled in series ([0085, 0092]). 
Regarding claim 6, Veenstra teaches the ECG connector as claimed in claim 1, wherein the ECG connector is configured as trunk connector for connection between a connection cable for connection to a measurement unit (trunk connector 42 for connection between a trunk cable 41 and medical coupling unit 45 [FIG. 7, 0096-0097]. The medical coupling unit 45 is a measurement module [0017]), and ECG lead wires for connection with ECG electrodes (trunk connector 42 establishes connection for ECG lead wires to the ECG electrodes [FIG. 7, 0096-0097]).  
Regarding claim 7, Veenstra teaches the ECG connector as claimed in claim 1, further comprising: 
an additional sixth measurement terminal (additional measurement terminals or detection contacts 34 / 37 such as T1, T2, T3, T5, T6, and T7 [FIG. 6, FIG. 9]), 

 an additional sixth voltage clamping element having a first end coupled to the sixth measurement terminal and a second end coupled to the common coupling point (see the plurality of sidactors 35 on figures 6 or 9 which shows the sidactors 35 facing a respective measurement terminal such as T2, T3, T5, T7, B2, B3, B4 or B5 and the common coupling point which is indicated as the nodes located on the internal connection 301). 
Veenstra does not explicitly teach the additional sixth resistor having a first end coupled to the third lead wire terminal and a second end coupled to the sixth measurement terminals. 
The Examiner respectfully submits, as Veenstra teaches the use of measurement terminals, resistors, and lead wire terminals, configuring the arrangement of the measurement terminals, resistors, and lead wire terminals similar to the recited limitation above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 8, Veenstra teaches the ECG connector as claimed in claim 1, further comprising:
 an additional fourth lead wire terminal (connector 42 has a plurality of lead wire terminals or ports for the lead wires 43 [FIG. 7]); and

an additional sixth resistor (a plurality of resistors can be used between each terminal [0030]), and
an additional sixth voltage clamping element having a first end coupled to the sixth measurement terminal and a second end coupled to the common coupling point (see the plurality of sidactors 35 on figures 6 and 9, which shows the sidactors 35 facing a respective measurement terminal such as T2, T3, T5, T7, B2, B3, B4, or B5 and the common coupling point which is indicated as the nodes located on the internal connection 301).
Veenstra does not explicitly teach the additional sixth resistor having a first end coupled to the fourth lead wire terminal and a second end coupled to the sixth measurement terminal.  
The Examiner respectfully submits, as Veenstra teaches the use of measurement terminals, resistors, and lead wire terminals, configuring the arrangement of the measurement terminals, resistors, and lead wire terminals similar to the recited limitation above would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 9, Veenstra teaches an electrocardiography, ECG, cable ([0080]) comprising:
 an ECG connector as claimed in claim 1 (see claim 1 above);

two ECG electrode connectors, each for connection with the ECG connector and a respective ECG electrode (cables 32 for electrode connections 31 [FIG. 9, 0093]).
Regarding claim 10, Veenstra teaches at least one additional ECG connector (16-pin 12-Lead ECG connector, 10-pin 5-Lead ECG connector [0044, 0046, 0086]). 
Veenstra does not explicitly teach the one additional ECG connector coupled to the common coupling point. 
The Examiner respectfully submits, as Veenstra teaches the use of an ECG connector coupled with the common coupling point (see claim 1 above), configuring the additional ECG connector to be coupled to the common coupling point would be matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Regarding claim 11, Veenstra teaches a cable and a connector for connecting the ECG connector with an ECG measurement module (The measurement module is a medical coupling unit 45 [FIG. 7, 0017, 0097] and elements 40-44 are considered the ECG connector [FIG. 7]. The ECG connector has a cable which connects the electrode or element 44 to the medical coupling unit 45 [0080, FIG. 7]). 
Regarding claim 12, Veenstra teaches an extender coupled between the ECG connector and the ECG measurement module (side connector 20 [0056-0057, FIG. 1A-2C]); 

 an extender ECG connector connected to the extender cable (sensor unit 25 coupled with the cable 26 [0056-0057, FIG. 2A-2B]);
one or more lead wires connected with one or more lead wire terminals of the extender ECG connector (the medical sensor 2 comprises the sensor unit 25 and is stated to be an ECG [0056-0058]. The ECG system allows up to a 12-Lead connection [0057-0059, FIG. 1A]); and 
one or more ECG electrode connectors, each for connection the extender ECG connector and a respective ECG electrode (The sensor unit 25 is stated the ECG and can allow up to a 12-Lead connection [0057-0059]. Furthermore, the ECG comprises one or more cables 32 which are connected to the electrodes 31 [FIG. 6, 0076, 0093]).

7. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Veenstra et al. in view of Brosovich et al. (US 2004/0225210 A1) .
Regarding claim 3, Veenstra teaches the ECG connector as claimed in claim 1. Veenstra does not explicitly teach two inductors, each coupled between a respective lead wire terminal and the respective second ends of two respective resistors.
The prior art by Brosovich is analogous to Veenstra, as they both teach ECG lead set assemblies with resistors ([0052, 0066]).
Brosovich teaches two inductors (gaps 313 can take the form of inductors [0066, FIG. 10]), each coupled between a respective lead wire terminal of the two lead wire terminals and the respective second ends of two respective resistors of the four 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Veenstra’s ECG device with the arrangement of inductors, as taught by Brosovich. The benefit of this modification will allow for better control of impedance. 

8. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Veenstra et al. in view of Gribova et al. (US 2009/0033333 A1). 
Regarding claim 5, Veenstra teaches the ECG connector as claimed in claim 1. Veenstra does not explicitly teach wherein the resistors each have a resistance of at least 2 kilo ohms. 
The prior art by Gribova is analogous to Veenstra, as they both teach ECG devices with sensors attached to the limbs of the body for physiological monitoring [0242-0243, 0436]).
Gribova teaches wherein the resistors each have a resistance of at least 2 kilo ohms (2 kilo ohm resistance [0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Veenstra’s resistors to have a 2 

Statement on Communication via Internet
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792